Case 3:19-cv-01525-BEN-RBB Document 46 Filed 02/26/21 PageID.165 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 CONSTANCE MEDEIROS,                             Case No. 3:19-CV-01525-BEN-RBB
 12               Plaintiff,                        ORDER GRANTING IN PART AND
                                                    DENYING IN PART JOINT
 13         v.                                      MOTION TO CONTINUE
                                                    DISCOVERY AND PRE-TRIAL
 14 HOBBY LOBBY; and DOES 1 to 100,                 DATES 30 DAYS
    inclusive,                                      [ECF NO. 45]
 15
               Defendant.
 16
 17         Presently before the Court is a joint motion by the parties to continue
 18 discovery and pre-trial deadlines for thirty days [ECF No. 45]. The parties request
 19 that the Court continue the remaining deadlines in the case “to allow ongoing
 20 settlement discussions to proceed before additional expert costs preclude
 21 settlement.” (Joint Mot. 2, ECF No. 45.)
 22         On November 20, 2020, the Court granted the parties’ joint motion to
 23 continue discovery and pre-trial dates for ninety days to permit the parties to attend
 24 private mediation [ECF No. 44]. The Court expressly advised the parties that “no
 25 further extensions of the schedule will be granted absent extraordinary
 26 circumstances.” (Order 2, ECF No. 44.) Having considered the current joint motion
 27 and the status of the case, the joint motion is GRANTED IN PART and DENIED
 28
                                                1
                                                                        3:19-CV-01525-BEN-RBB
Case 3:19-cv-01525-BEN-RBB Document 46 Filed 02/26/21 PageID.166 Page 2 of 2




  1 IN PART. The Court finds good cause to grant continuances of fourteen (14) days
  2 of the expert disclosure and discovery deadlines and seven (7) days of the motion
  3 filing deadline. The Pretrial Conference, and dates related thereto, will remain in
  4 place as previously set. Accordingly, the remaining discovery and pre-trial
  5 deadlines are as follows:
  6    Deadline/Event                                Current Date       New Date
  7    Initial Rule 26(a)(2) expert disclosure       March 8, 2021      March 22, 2021
       Rebuttal Rule 26(a)(2) expert                 March 22, 2021     April 5, 2021
  8    disclosure
  9    Expert discovery cut off                      April 12, 2021     April 26, 2021
       Deadline to File Pretrial Motions             April 26, 2021     May 3, 2021
 10    Rule 26(a)(3) Disclosures                     June 14, 2021      June 14, 2021
 11    Local Rule 16.1(f)(4) Meet and Confer         June 21, 2021      June 21, 2021
       Deadline to File Proposed Pretrial            June 28, 2021      June 28, 2021
 12    Order
 13    Final Pretrial Order                          July 5, 2021       July 5, 2021
       Final Pretrial Conference                     July 12, 2021 at   July 12, 2021 at
 14                                                  10:30 a.m.         10:30 a.m.
 15
 16        IT IS SO ORDERED.
 17
      DATED: February 25, 2021          By:
 18
                                              HONORABLE RUBEN B. BROOKS
 19                                           UNITED STATES MAGISTRATE JUDGE
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
                                                                        3:19-CV-01525-BEN-RBB
